SAWYER, J.
Respondent’s counsel ask a rehearing to enable them to discuss the grounds upon which the decision is based. The place for discussing the points was in the briefs, as they were distinctly made by the appellant. But if the court had accidentally overlooked anything material, which the respondent could make plain, after seeing the ground taken in the opinion, the place for further discussion on their part was in the petition for rehearing. It was for that purpose that an opportunity was afforded to file a petition.
We are not ordinarily in the habit of granting rehearings, unless it is made apparent in the petition that we have been led into some error, or have overlooked something having an important bearing upon the decision, or unless the argument in the petition itself induces us to believe that there is some probability that our opinion may be materially modified. *391There is nothing shown .in this case to take it out of the ordinary rule.
Rehearing denied.
We concur: Rhodes, J.; Currey, C. J.; Sanderson, 'J.